Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (US Publication 2013/0271544; hereinafter Yajima).
With regards to claim 1, Yajima discloses a printing device (11; FIG. 1) comprising: 
a casing (12; [0033]); 
a first accommodating unit (24) configured to accommodate therein a printing medium ([0036]); 
an image recording unit (14) disposed above the first accommodating unit (24; when viewed from the side of FIG. 1, 14 is located above 24 in the vertical direction) and configured to record an image on the printing medium ([0034-0035]); 
a cutting unit (16) configured to cut the printing medium to divide the printing medium ([0033]) into a first medium (“cut-off piece”; [0048, 0069]) and a second medium (printed portion of 13a; FIG. 5A); 
a supporting unit (including 31 and 34) disposed between the first accommodating unit and the image recording unit in an up-down direction (top surface of 34 supported by 31 is located above the tray 24 holding the sheets in the vertical direction if viewed from the right side of FIG. 1) and configured to support a first surface of the printing medium conveyed ([0038]) in a first direction (right to left direction passing through image recording unit 14) ; 
a second accommodating unit (26; [0036]) positioned upstream of the image recording unit (14) in the first direction (for second/back surface printing, 26 is located upstream of 14) and configured to accommodate therein the second medium obtained by cutting the printing medium using the cutting unit (it is noted that 26 is capable of accommodating the whole medium 13 prior to cutting, thus 26 would be capable of accommodating a medium that has been cut or shorter than 13); 
a first conveying passage along which the printing medium accommodated in the first accommodating unit is conveyed to the supporting unit (conveying path from 24 through 14 through 53); and 
a second conveying passage along which the second medium is conveyed to the second accommodating unit (conveying path along 39 and 40), the second conveying passage branching from the first conveying passage (see branch at 47; FIG. 1).
With regards to claim 2, Yajima discloses the printing device according to claim 1, further comprising: 
a discharging unit (including 53, 54) onto which the printing medium on which an image has been record using the image recording unit is discharged ([0046]); 
a third conveying passage along which the printing medium is conveyed from the supporting unit (passage from 31/34 through 53) to the discharging unit (53, 54); and 
a fourth conveying passage along which the second medium is conveyed from the third conveying passage to the first conveying passage (passage from 53 along 39, 40); 
the fourth conveying passage (passage from 53 along 39, 40) branching from the third conveying passage (passage from 31/34 through 53) at a branching position (at 54) on the third conveying passage (passage from 31/34 through 53) and being connected to the first conveying (see connection of 40 back to the main horizontal passage through 14).
With regards to claim 3, Yajima discloses the printing device according to claim 2, further comprising: 
a reversing roller (44) positioned downstream of the branching position (at 54) in the first direction (44 is downstream from 54) and configured to make forward rotation and reverse rotation ([0042]); and 
a controller configured to perform: 
controlling the reversing roller to the second medium to the second accommodating unit while switching a leading edge and a trailing edge of the second medium to each other such that an edge of the second medium that serves as a trailing edge in the first direction when the second medium is conveyed along the third conveying passage becomes a leading edge of the second medium when the second medium is conveyed into the second accommodating unit ([0042]).
With regards to claim 12, Yajima discloses the printing device according to claim 1, further comprising a cover member (a part of 12) configured to cover a periphery of an opening of the second accommodating unit (26; 12 covers at least the top surface of 26; FIG. 1).
With regards to claim 13, Yajima discloses the printing device according to claim 1, wherein the second accommodating unit is a manual feed tray (with the casing 12 removed, the tray 26 is capable of being manually fed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US Publication 2013/0271544; hereinafter Yajima) in view of Uchida (US Patent 8,246,160).
With regards to claim 4, Yajima teaches the printing device according to claim 3.  However, Yajima is silent regarding the printing device further comprising a flap disposed along the first conveying passage at a position upstream of the image recording unit in the first direction, wherein the flap is pivotally movable between: a first position in which the flap guides the printing medium to the image recording unit along the first direction; and a second position in which the flap guides the second medium conveyed in the second conveying passage to the second accommodating unit along a second direction.
Uchida teaches a printing device (FIG. 1) comprising a flap (12) disposed along the first conveying passage (path from sheet tray to the printing unit) at a position upstream of the image recording unit (at 1) in the first direction, wherein the flap (12) is pivotally movable between: a first position in which the flap guides the printing medium to the image recording unit along the first direction (as in FIG. 1); and a second position in which the flap guides the second medium conveyed in the second conveying passage to the second accommodating unit along a second direction (as in FIG. 2; col. 5, line 41 to col. 6, line 20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the flap as taught by Uchida to the location at 47 (FIG. 1) of Yajima to aid in guiding the sheet as originally intended and restrict scratching of a recording surface (col. 2, lines 58-65; Uchida).
With regards to claim 7, Yajima, as combined with Uchida, teaches the printing device according to claim 4.  However, Yajima, as combined with Uchida, is silent regarding wherein a pivot center of the flap is a center of the flap.
However, it has been held that a simple change in shape is an alteration that would have been obvious to one of ordinary skill in the art {the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  In this particular case, changing the shape of the flap such that the pivot center of the flap is the center of the flap would have been obvious to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the shape of the flap as taught by Yajima, as combined with Uchida, with reasonable expectation of having the flap to pivot as originally intended for guiding the sheet.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US Publication 2013/0271544; hereinafter Yajima) in view of Uchida (US Patent 8,246,160), and further in view of Aono (US Publication 2014/0117610).
With regards to claim 5, Yajima, as combined with Uchida, teaches the printing device according to claim 4.  However, Yajima, as combined with Uchida, is silent regarding the printing device further comprising a drive source for pivotally moving the flap, the drive source comprising a solenoid, wherein the controller is configured to further perform: controlling the solenoid to pivotally move the flap.
Aono teaches a drive source ([0032]) for pivotally moving the flap (45), the drive source comprising a solenoid, wherein the controller is configured to further perform: controlling the solenoid to pivotally move the flap ([0032]).

With regards to claim 6, Yajima, as combined with Uchida, teaches the printing device according to claim 4.  However, Yajima, as combined with Uchida, is silent regarding the printing device further comprising a drive source for pivotally moving the flap, the drive source comprising a motor, wherein the controller is configured to further perform: controlling the motor to pivotally move the flap.
Aono teaches a drive source ([0032]) for pivotally moving the flap (45), the drive source comprising a motor, wherein the controller is configured to further perform: controlling the motor to pivotally move the flap ([0032]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the teaching of Aono to move the flap as taught by Yajima, as combined with Uchida, with reasonable expectation of moving the flap as originally intended.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US Publication 2013/0271544; hereinafter Yajima) in view of Kato et al. (US Patent 5,897,251; hereinafter Kato).
With regards to claim 8, Yajima teaches the printing device according to claim 1, further comprising: a conveying unit (including 42) configured to convey the second medium (located in 26).  
However, Yajima is silent regarding the printing device further comprising a medium sensor configured to detect whether the second medium is present in the second accommodating unit; and a controller configured to perform: controlling, when the medium sensor detects that the second medium is in the second accommodating unit, the conveying unit to convey the second medium to the image recording unit.
(SE61; FIG. 1) configured to detect whether the second medium is present in the second accommodating unit (90; col. 4, lines 40-53); and a controller configured to perform: controlling, when the medium sensor detects that the second medium is in the second accommodating unit, the conveying unit to convey the second medium to the image recording unit (col. 4, lines 40-53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the medium sensor as taught by Kato to the tray 26 as taught by Yajima to efficiently trigger the conveyance of the sheet in the reversal path. 
With regards to claim 11, Yajima, as combined with Kato, teaches (citations to Yajima) the printing device according to claim 8, wherein the conveying unit comprises a feeding roller (44) disposed in the second accommodating unit and configured to make forward rotation and reverse rotation, the forward rotation of the feeding roller causing the second medium accommodated in the second accommodating unit to be fed to the first conveying passage (for backside printing), the reverse rotation of the feeding roller causing the second medium to be conveyed into the second accommodating unit, and wherein the controller is configured to further perform: controlling the feeding roller to make the forward rotation to feed the second medium in the second accommodating unit to the first conveying passage; and controlling the feeding roller to make the reverse rotation to convey the second medium into the second accommodating unit ([0042]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US Publication 2013/0271544; hereinafter Yajima) in view of Kato et al. (US Patent 5,897,251; hereinafter Kato), and further in view of Sasahara (US Publication 2006/0066021).
With regards to claim 9, Yajima, as combined with Kato, teaches the printing device according to claim 8.  

Sasahara teaches wherein the accommodating unit (10) comprises a pair of guide units (10a, 10b) configured to support respective edges in a width direction of the medium ([0037]; FIG. 16), wherein the pair of guide units is movable between: a first state in which the pair of guide units provides a prescribed distance therebetween in the width direction (10a, 10b as in FIG. 2 relative to medium 20); and a second state in which the pair of guide units provides a distance shorter than the prescribed distance therebetween in the width direction (10a, 10b as in FIG. 15), wherein, when the pair of guide units is in the first state, the controller is configured to further perform: conveying the second medium to the second accommodating unit ([0033-0037]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pair of guide units as taught by Sasahara to the accommodating tray of Yajima, as combined with Kato, to ensure minimal movement of the medium in the width direction when on the accommodating tray.  Thus, the combination of Yajima, as combined with Kato and Sasahara, would teach when the pair of guide units is in the second state (as in FIG. 15 of Sasahara for aligning the sheet in accommodating tray 26 of Yajima), the controller is configured to further perform: discharging the second medium to an outside of the casing (i.e. finish back side surface and discharge to 25 of Yajima). 
With regards to claim 10, Yajima, as combined with Kato, teaches the printing device according to claim 8.  However, Yajima, as combined with Kato, is silent regarding wherein the second accommodating unit comprises a pair of guide units configured to support respective edges in a width direction of the second medium, wherein the pair of guide units is movable between: a first state in which the pair of guide units provides a prescribed distance therebetween in the width direction; and a second state in which the pair of guide units provides a distance shorter than the prescribed distance therebetween in the width direction, wherein, when the pair of guide units is in the first state, the controller is configured to further perform: conveying the second medium to the second accommodating unit, and wherein, when the pair of guide units is in the second state, the controller is configured to further perform: moving the pair of guide units from the second state to the first state ([0052]); and conveying, after performing the moving, the second medium to the second accommodating unit.
Sasahara teaches wherein the accommodating unit (10) comprises a pair of guide units (10a, 10b) configured to support respective edges in a width direction of the medium ([0037]; FIG. 16), wherein the pair of guide units is movable between: a first state in which the pair of guide units provides a prescribed distance therebetween in the width direction (10a, 10b as in FIG. 2 relative to medium 20); and a second state in which the pair of guide units provides a distance shorter than the prescribed distance therebetween in the width direction (10a, 10b as in FIG. 15), wherein, when the pair of guide units is in the first state, the controller is configured to further perform: conveying the second medium to the second accommodating unit ([0033-0037]), and wherein, when the pair of guide units is in the second state, the controller is configured to further perform: moving the pair of guide units from the second state to the first state ([0052]); and conveying, after performing the moving, the second medium to the second accommodating unit (subsequent loading of sheet onto tray 10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pair of guide units as taught by Sasahara to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853